Title: To James Madison from Vincent Gray, 7 February 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


7 February 1803, Havana. Has just time to inform JM that the schooner which carried $123,000 to the French government at Cap Français “late in December last” has returned. This will delay the departure of the frigate for “a few days, as she will carry up the balance of the 250,000 Ds. before mentioned.” Has just returned from the commissary general’s, where he went to learn news from the cape, but Generals Noailles and Re⟨no?⟩ were there and the commissary had not read all his dispatches, so could obtain no news. The commissary has asked him to call again, when he will be given any information interesting to himself or the U.S. The commissary gave him copies of an arrêté lately passed at the cape. Encloses one [not found] and has sent others to the collectors at Charleston, Philadelphia, New York, and Boston. Believes Noailles will succeed in obtaining perhaps half the money he requested.
  

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp.



   
   Gray may have discussed this topic in his missing 21 Jan. 1803 letter to JM (see Gray to JM, 4 Feb. 1803, and n. 1). For the arrival in Havana of a French commissary seeking a loan, see Gray to JM, 30 Oct. 1802.



   
   A full transcription of this document has been added to the digital edition.

